        Case 1:18-cr-00693-RMB Document 211 Filed 04/21/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     April 20, 2020

BY ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

   Re:      United States v. Harald Joachim von der Goltz, 18 Cr. 693 (RMB)

Dear Judge Berman:

        The Government respectfully submits this letter regarding scheduling in the above-
captioned case. Defense counsel consents in this request. The defendant Harald Joachim von der
Goltz entered a guilty plea before Magistrate Judge Barbara C. Moses on February 18, 2020. On
February 24, 2020, the Court accepted the defendant’s guilty plea and set the following schedule
for sentencing:

         The Government Fatico submission is due April 27, 2020;
         The defense Fatico submission is due May 4, 2020;
         Fatico hearing scheduled for May 12, 2020 at 9:00 am;
         The defense sentencing submission is due June 3, 2020;
         The Government sentencing submission is due June 10, 2020;
         Sentencing scheduled for June 24, 2020 at 11:00 am.

         Due to the ongoing national emergency resulting from the COVID-19 virus, the parties’
ability to meet with witnesses to prepare for a Fatico hearing is limited at this time. In addition,
based on the information currently available, it appears unlikely that public health guidelines on
avoiding in-person contact will be relaxed by the date currently scheduled for the Fatico hearing.
Accordingly, the parties have conferred and respectfully request that the Fatico hearing be
rescheduled as follows:

         The Government Fatico submission is due 5/18/2020;
         The defense Fatico submission is due 5/25/2020;
         Fatico hearing scheduled for June 2, 2020 at 9:00 am.
         Sentencing submissions and sentencing schedule unchanged.
       Case 1:18-cr-00693-RMB Document 211 Filed 04/21/20 Page 2 of 2
                                                                                    April 20, 2020
                                                                                            Page 2



                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney for the
                                                Southern District of New York

                                                DEBORAH CONNOR
                                                Chief, Money Laundering and Asset Recovery
                                                Section, Criminal Division



                                          By:
                                                Eun Young Choi and Thane Rehn
                                                Assistant United States Attorneys
                                                (212) 637-2187/2354

                                                Michael Parker
                                                Trial Attorney, Criminal Division

cc:   Defense Counsel (by ECF)




                        Application granted as modified below:
                       Government Fatico submission due 5/18/2020;
                       Defense Fatico submission due 5/25/2020;
                       Fatico hearing is scheduled for 6/2/2020 at 9:00 a.m.;
                       Defense sentencing submission is due 7/2/2020;
                       Government sentencing submission is due 7/9/2020;
                       Sentence is adjourned to 7/23/2020 at 10:00 am.


                             4/21/2020
